[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action by Summons and Complaint claiming an annulment of marriage and such other relief as is just and reasonable.
The plaintiff alleges a marriage to the defendant on December 17, 1992, in Manila, Philippines.
After considering the evidence and exhibits, the court finds that the plaintiff has not proved notice to the defendant. CT Page 4857
The signature on the alleged marriage contract (exhibit E) does not appear to be consistent, with the signature on the return receipts (exhibits C and G). The first time the plaintiff saw the defendant's signature was December 17, 1992. The plaintiff has not had any contact with the defendant since that date. Therefore the plaintiff is not sufficiently familiar with the defendant's signature to positively identify it as the signature on the return receipts submitted.
Therefore the relief claimed is denied.
Juliett Crawford